Citation Nr: 18100113
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-04 228
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
Entitlement to a compensable rating for left lower lip and chin numbness, entitlement to an increased rating in excess of 10 percent for left wrist carpal tunnel syndrome, entitlement to an increased rating in excess of 10 percent for right wrist carpal tunnel syndrome, and entitlement to a total disability rating due to individual unemployability (TDIU) are remanded for additional development.
The Veteran served on active duty from July 1973 to December 1993.  
Since the issuance of the December 2010 statement of the case, which is the last time the RO considered the issues on appeal, significant evidence has been added to the claims folder, including new VA examinations.  The Veteran has not waived Regional Office review of these documents, and his representative has specifically asked for a remand so that they may be considered.
In addition, it has been almost six years since the Veterans VA examination.  The Veterans representative has asked for a more contemporaneous evaluation, and the Board agrees that such would be helpful.
The issue of TDIU has been raised by the record as the Veteran has claimed that his carpal tunnel syndrome has rendered him unable to be gainfully employed.  
Although the Veterans representative briefed the issue of entitlement to service connection for headaches, after the most recent statement of the case, the Regional Office granted the Veteran service connection for sinusitis with headaches because of his claim for sinus headaches.  See March 2013 Rating Decision.  This represents a complete grant of the Veterans claim and it is no longer on appeal.  The Veteran may, of course, seek an increased rating for his sinus headaches by filing the appropriate form if he believes one is appropriate.
 
The matters are REMANDED for the following action:
1. Ask the Veteran to complete a TDIU claim form.
2. Schedule the Veteran for an examination by an appropriate clinician to determine the current severity of his service-connected bilateral carpal tunnel syndrome and face numbness.  The examiner should provide a full description of the disability and report all signs and symptoms necessary for evaluating the Veterans disability under the rating criteria.  
The examiner must attempt to elicit information regarding the severity, frequency, and duration of any flare-ups, and the degree of functional loss during flare-ups.  To the extent possible, the examiner should identify any symptoms and functional impairments due to carpel tunnel syndrome or face numbness alone and discuss the effect of the Veterans disabilities on any occupational functioning and activities of daily living.  
If it is not possible to provide a specific measurement, or an opinion regarding flare-ups, symptoms, or functional impairment without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training). 

3. After completion of the above, readjudicate the Veterans claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.
 
 
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	P. Saindon, Associate Counsel

